DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/23/2021.  Claims 1 – 30 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 - 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the command inputted from the host" in line 7.  There is no previous mention of a command inputted from the host in the claim.  There is insufficient antecedent basis for this limitation in the claim.  The limitation of “the command inputted from the host” is being interpreted as referring to the command in line 6 of the claim.   
Claims 6, 14, and 19 recite similar language as claim 1 and are rejected using the same reasoning used in claim 1.
Claim 25 recites the limitation "the operation corresponding to the request" in lines 6 - 7.  There is no previous mention of an operation corresponding to a request.  There is insufficient antecedent basis for this limitation in the claim.  The limitation of “the operation corresponding to the request” is being interpreted as referring to the operation that is performed in response to a request in line 3 of the claim.
Claim 28 recites similar language as claim 25 and is rejected using the same reasoning used in claim 25
All remaining claims are rejected for being dependent on a rejected base claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11, 13 – 18, and 25 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No.: US 2014/0325148) referred to as Choi1 in view of Choi et al. (Pub. No.: US 2016/0246713) referred to as Choi2.
With regard to claim1, Choi1 teaches a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] including a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks]; and
a controller [310A, Fig 2] suitable for checking a number blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host], generating or updating status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host], and outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [RES, Fig 9] to be outputted to a host [200, Fig 2] after an operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed], in response to the command inputted [S120, Fig 7] from the host [200, Fig 2; Paragraph 0086].
However, Choi1 may not specifically disclose the limitation of a controller suitable for checking a number of free blocks of memory.
Choi2 discloses a controller [314-1 or 324-1, Fig 2] suitable for checking a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
With regard to claim 2, Choi1 teaches the controller [310A, Fig 2] generates the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed].
Choi2 discloses the controller [314-1 or 324-1, Fig 2] generates the status information when the number of free blocks among the blocks is less than a first preset reference [Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request].
With regard to claim 3, Choi1 teaches the controller [310A, Fig 2] updates the status information [S130; The RES is updated each time a command from the host is received].
Choi2 discloses the controller [314-1 or 324-1, Fig 2] updates the status information when the number of free blocks among the blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed by from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks].
With regard to claim 4, Choi1 teaches the controller [310A, Fig 2] outputs the status information by including the status information in the response [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] when the generated or updated status information exists after the operation corresponding to the command inputted from the host [200, Fig 2] is performed [S120 and S130, Fig 7; The RES response is sent, which includes the status information, after the analyzing operation corresponding to the access command from the host is performed].
With regard to claim 5, Choi1 teaches wherein the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the controller [310A, Fig 2] sets the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; RES indicating to or not to perform an access command is setting the RES flag].
With regard to claim 6, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host]; and
a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks],
wherein the memory system [300A, Fig 2] checks a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host], and generates or updates status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host],
wherein the memory system [300A, Fig 2] outputs the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [RES, Fig 9] to be outputted to the host [200, Fig 2] after an operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed], in response to the command inputted [S120, Fig 7] from the host [200, Fig 2; Paragraph 0086], and
wherein the host [200, Fig 2] selectively generates a command depending on the status information [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information] transferred from the memory system [300A, Fig 2].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory, a host selectively generating a garbage command, and outputs the garbage collection command to the memory system at a time determined by the host.  
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory], a host [200B, Fig 2] selectively generating a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085], and outputs the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
With regard to claim 7, Choi1 teaches the memory system [300A, Fig 2] generates the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed].
Choi2 discloses the memory system [310B and 320A, Fig 2] generates the status information when the number of free blocks among the blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request].
With regard to claim 8, Choi1 teaches the memory system [300A, Fig 2] updates the status information [S130; The RES is updated each time a command from the host is received].
Choi2 discloses the memory system [310B and 320A, Fig 2] updates the status information when the number of free blocks among the blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks].
With regard to claim 9, Choi1 teaches wherein the memory system [300A, Fig 2] outputs the status information by including the status information in the response [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] when the generated or updated status information exists after the operation corresponding to the command inputted from the host [200, Fig 2] is performed [S120 and S130, Fig 7; The RES response is sent, which includes the status information, after the analyzing operation corresponding to the access command from the host is performed].
With regard to claim 10, Choi1 teaches the host [200, Fig 2] checks the status information included in the response [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed which the hosts checks].
With regard to claim 11, Choi1 teaches wherein the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the memory system [300A, Fig 2] sets the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; RES indicating to or not to perform an access command is setting the RES flag].
With regard to claim 13, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host].
Choi2 discloses teaches the host [200B, Fig 2] generates the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] when the number of free blocks among the memory blocks is less than a third preset reference [TEXEC_GCT=8, Fig 10; The first and second garbage collection commands are sent when the number of free blocks are less than a third preset of 8], and
wherein the third preset reference [TEXEC_GCT=8, Fig 10] is less than the first preset reference [TEXEC_GCT=10, Fig 10].
With regard to claim 14, Choi1 teaches a method for operating a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks], the method comprising:
checking a number of blocks among the memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host] and generating or updating status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of the checking [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host]; and
outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response [RES, Fig 9] to be outputted to a host [200, Fig 2] after an operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed], in response to the command inputted [S120, Fig 7] from the host [200, Fig 2; Paragraph 0086; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of command inputted from the host which is not required].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory.
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
With regard to claim 15, Choi1 teaches checking a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking the number of free blocks [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes;
a first checking step of checking whether the number of free blocks among the memory blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request]; and
generating the status information when the number of free blocks is less than the first preset reference [TEXEC_GCT=10, Fig 10; MPEP 2111.04(II); Paragraph 0084; When the number of free blocks is less than a preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a first preset reference which is not required].
With regard to claim 16, Choi1 teaches checking a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking the number of free blocks further [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes:
a second checking step of checking whether the number of free blocks among the memory blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks]; and
updating the status information when the number of free blocks changes by an amount greater than or equal to the second preset reference [Paragraph 0084; MPEP 2111.04(II); Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks changing by an amount greater than or equal to the second preset reference which is not required].
With regard to claim 17, Choi1 teaches outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] includes;
a third checking step of checking whether the generated or updated status information exists [S130, Fig 7; RES, Fig 9; The RES signal is only output once it is generated showing there is a check for the information to send out the RES signal]; and
outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information in the response when the generated or updated status information exists [S130, Fig 7; RES, Fig 9; MPEP 2111.04(II); The RES signal is only output once it is generated showing there is a check for the information to send out the RES signal.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of status information existing which is not required].
With regard to claim 18, Choi1 teaches the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] further includes setting the flag when the status information is included in the response [S130, Fig 7; RES, Fig 9; MPEP 2111.04(II); RES indicating to or not to perform an access command is setting the RES flag.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the status information being in the response which is not required].
With regard to claim 25, Choi1 teaches an operating method of a data processing system [Fig 2] including a host [200, Fig 2] and a memory system [300A, Fig 2], the operating method comprising:
performing, by the memory system [300A, Fig 2], an operation [S130, Fig 7; S131 and S135, Fig 8; S230, Fig 10; S340, Fig 12; The analyzing resulting in the response back to the host is an operation performed in response to the first access command sent from the host] in response to a request [S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; The first access command from the host is a request from the host] provided from the host [200, Fig 2; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of request being provided by the host which is not required]; and
sending status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] of the memory [300A, Fig 2] to the host [200, Fig 2] in response to the request [S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; The first access command from the host is a request from the host] after the operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed].
However, Choi1 may not specifically disclose the limitations of providing, by the memory system, the host with information of currently available memory space thereof along with a response and selectively controlling, by the host, the memory system to secure available memory space thereof based on the information and at a time determined by the host.
Choi2 discloses providing, by the memory system [310b and 320B, Fig 2], the host [200b, Fig 2] with information of currently available memory space thereof along with a response [FSSI1, Fig 2; S110, Figs 4 – 8; Paragraph 0062; The data sent in FSSI1 indicates how much memory is available to be programmed] and selectively controlling, by the host [200b, Fig 2], the memory system [310b and 320B, Fig 2] to secure available memory space thereof based on the information [FSSI1, Fig 2; S110, Figs 4 – 8; Paragraph 0062; The data sent in FSSI1 indicates how much memory is available to be programmed] and at a time determined by the host [200B, Fig 2; S120 and S130, Fig 4; S121 and S130, Fig 5; S122 and S130, Fig 6; S123 and S130; S124 and S130, Fig 8; Fig 10; The garbage collection is performed when the host determines to send the Execute GC commands and the threshold of free memory blocks is below a TEXEC_GCT which was set by the host].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
With regard to claim 26, Choi teaches the memory system [300A, Fig 2] provides the information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] to the host [200, Fig 2].
Choi2 discloses information is provided when the currently available memory space is under a first threshold [TEXEC_GCT=10; MPEP 2111.04(II); Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of available memory space being below a first threshold which is not required].
With regard to claim 27, Choi1 teaches the host [200, Fig 2] controls the memory system [300A, Fig 2; Figs 7 – 10 and 12; The memory system is controlled by commands sent from the host and status information of the memory system].
Choi2 discloses the host [200B, Fig 2] controls the memory system [310B and 320B, Fig 2] to secure the available memory space when the currently available memory space is under a second threshold [TEXEC_GCT=8, Fig 10] less than the first threshold [TEXEC_GCT=10, Fig 10; MPEP 2111.04(II); Paragraphs 0084 – 0085; The host controls the memory system by sending the Execute GC commands when the current number of free blocks is under a second threshold of 8 which is less than a first threshold of 10.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of currently available memory space being below a second threshold which is less than the first threshold which is not required].
With regard to claim 28, Choi1 teaches performing an operation [S130, Fig 7; S131 and S135, Fig 8; S230, Fig 10; S340, Fig 12; The analyzing resulting in the response back to the host is an operation performed in response to the first access command sent from the host] in response to a first request [S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; The first access command from the host is a request from the host] provided from a host [200, Fig 2; MPEP 2111.04(II); The broadest reasonable interpretation is that this step is not required since it is based on a condition of a host providing a first request which is not required];
providing the host [200, Fig 2] with information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in response to the first request [S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; The first access command from the host is a request from the host] after the operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; MPEP 2111.04(II); Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed. The broadest reasonable interpretation is that this step is not required since it is based on a condition of the host providing the first request which is not required].
However, Choi1 may not specifically disclose the limitations of providing the host with information of currently available memory space thereof along with a response and securing available memory space thereof in response to a second request provided from the host.
Choi2 discloses providing the host [200b, Fig 2] with information of currently available memory space thereof along with a response [FSSI1, Fig 2; S110, Figs 4 – 8; Paragraph 0062; The data sent in FSSI1 indicates how much memory is available to be programmed] and securing available memory space [S130, Figs 4 – 8] thereof in response to a second request [S120, Fig 4; S121, Fig 5; S122, Fig 6; S123, Fig 7; S124, Fig 8; MPEP 2111.04(II); The system performs garbage collection to secure available space based on the information provided from the host which is a request to control garbage collection based on the information from the host.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of a second request being provided which is not required] provided from the host [200b, Fig 2]. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
With regard to claim 29, Choi1 teaches providing the host [200, Fig 2] with information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in response to the first request [S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; MPEP 2111.04(II); The first access command from the host is a request from the host.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the host providing the first request which is not required].
Choi2 discloses the information is provided when the currently available memory space is under a first threshold [TEXEC_GCT=10, Fig 10; Paragraphs 0083 – 0084; MPEP 2111.04(II); The host is provided with busy signal information when the amount of available memory space is below a first threshold of 10.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the currently available memory space being under a first threshold which is not required].
With regard to claim 30, Choi1 teaches providing the host [200, Fig 2] with information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in response to the first request [[S120, Fig 7; S120, Fig 8; S220, Fig 10; S330; MPEP 2111.04(II); The first access command from the host is a request from the host.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the host providing the first request which is not required].
Choi2 discloses the available memory space is secured [S130, Figs 4 – 8] in response to the second request [S120, Fig 4; S121, Fig 5; S122, Fig 6; S123, Fig 7; S124, Fig 8; The system performs garbage collection to secure available space based on the information provided from the host which is a request to control garbage collection based on the information from the host] when the currently available memory space is under a second threshold [TEXEC_GCT=8] less than the first threshold [TEXEC_GCT=10; MPEP 2111.04(II); The first and second Execute GC commands are executed when the available memory space is below the second threshold of 8 which is lower than the first threshold of 10.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of currently available memory space being under a second threshold which is less than the first threshold which is not required].

Claims 19 - 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No.: US 2014/0325148) referred to as Choi1 in view of Choi et al. (Pub. No.: US 2016/0246713) in view of Kuzmin et al. (Pub. No.: US 2014/0365719) referred to as Kuzmin.
With regard to claim 19, Choi1 teaches a method for operating a data processing system [Fig 2] including a host [200, Fig 2] capable of generating and outputting a command [S120, Fig 7], and a memory system [300A, Fig 2] including a nonvolatile memory device [300A, Fig 2; Paragraph 0048; Multiple examples of nonvolatile memory are disclosed as the memory in the memory device] which includes a plurality of memory blocks [Fig 3; Paragraphs 0048 and 0071; Flash memory is organized in blocks and the bad block management operation performed in the memory shows the memory includes blocks], the method comprising:
checking, by the memory system [300A, Fig 2], a number of blocks among the memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host] and generating or updating, by the memory system [300A, Fig 2], status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] depending on a result of checking the number of blocks [S130, Fig 7; Paragraph 0085; The checking of the memory results in the state information being created and sent to the host];
generating, by the host [200, Fig 2], a command and outputting, by the host [200, Fig 2], the command [S120, Fig 7] to the memory system [300A, Fig 2];
a first outputting step of including, by the memory system [300A, Fig 2], the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] in a response to be outputted to the host [200, Fig 2] after an operation [S131, Fig 8] corresponding to a command is completed [S120 and S130, Fig 7; S120, Fig 8; Step S131 is performed and corresponds to the access command received from the host in step S120 and the response is sent once the analysis operation is completed], in response to the command inputted [S120, Fig 7] from the host [200, Fig 2; Paragraph 0086]; and
a second outputting step of checking, by the host [200, Fig 2], the status information included in the response [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information], selectively generating, by the host [200, Fig 2], a command [CMD2, Fig 9; S240, Fig 10; S350, Fig 12] depending on a result of checking the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] and outputting the command [CMD2, Fig 9; S240, Fig 10; S350, Fig 12] to the memory system [300A, Fig 2].
However, Choi1 may not specifically disclose the limitations of a memory system that checks a number of free blocks of memory and a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Choi2 discloses a memory system [310B and 320A, Fig 2] that checks a number of free blocks of memory [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory], a host [200B, Fig 2] selectively generating a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085], and outputs the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Choi2 in Choi1, because it allows the garbage collection performed in flash memory to be controlled by the host which allows the host to control input/output latency of the storage device [Paragraphs 0006 and 0013].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Kuzmin discloses a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the schedule maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].
With regard to claim 20, Choi1 teaches checking, by the memory system [300A, Fig 2], a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking, by the memory system [310B and 320A, Fig 2], the number of free blocks [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes;
a first checking step of checking whether the number of free blocks among the memory blocks is less than a first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; When the number of free blocks is less than a first preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request]; and
generating the status information when the number of free blocks is less than the first preset reference [TEXEC_GCT=10, Fig 10; Paragraph 0084; MPEP 2111.04(II); When the number of free blocks is less than a preset reference, such as 10, the controller sends to the host busy status information due to a garbage collection request.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a first preset reference which is not required].
With regard to claim 21, Choi1 teaches checking, by the memory system [300A, Fig 2], a number of blocks among the plurality of memory blocks [Fig 3; S130, Fig 7; Paragraphs 0048, 0071, and 0090 - 0093; The blocks in flash memory are checked to send a response status information back to the host].
Choi2 discloses checking, by the memory system [310B and 320A, Fig 2], the number of free blocks further [310B or 320B, Fig 2; Paragraph 0062; The controller sends an amount of free blocks to the host showing the controller at one time checked to know what the amount of free blocks are in the memory] includes:
a second checking step of checking whether the number of free blocks among the memory blocks changes by an amount greater than or equal to a second preset reference [Paragraph 0084; Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks]; and
updating the status information when the number of free blocks changes by an amount greater than or equal to the second preset reference [Paragraph 0084; MPEP 2111.04(II); Status information is changed from busy to not busy once the number of free blocks has changed by being increased by a reference amount which is the difference between a current threshold number of free blocks and a current number of free blocks.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks changing by an amount greater than or equal to the second preset reference which is not required].
With regard to claim 22, Choi1 teaches the first outputting step [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] comprises;
a third checking step of checking whether the generated or updated status information exists [S130, Fig 7; RES, Fig 9; The RES signal is only output once it is generated showing there is a check for the information to send out the RES signal]; and
outputting the status information [S130, Fig 7; RES, Fig 9; Paragraph 0092; The response to the host RES is the status information indicating if a host request can be performed] by including the status information in the response when the generated or updated status information exists [S130, Fig 7; RES, Fig 9; MPEP 2111.04(II); The RES signal is only output once it is generated showing there is a check for the information to send out the RES signal.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the status information existing which is not required].
With regard to claim 23, Choi1 teaches the response includes a flag [S130, Fig 7; RES, Fig 9; The RES signal indicating whether to perform the access command is a flag], and
wherein the second outputting step [S130, Fig 7; RES, Fig 9; S230 and S240, Fig 10; Paragraphs 0092 and 0098 - 0099; The host generates a second command based on the status information] includes:
a fourth checking step of checking the flag by the host [200, Fig 2; S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; The host checks the status information which is a flag when it is set by receiving the RES command from the memory]; and 
the host [200, Fig 2] checks the flag included in the response, checks the status information included in the response when the flag is in a set state [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; MPEP 2111.04(II); The host checks the status information which is a flag when it is set by receiving the RES command from the memory.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the flag being set which is not required].
Choi2 discloses the host [200B, Fig 2] sending a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Kuzmin discloses a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
With regard to claim 24, Choi1 teaches a host [200, Fig 2] suitable for generating and outputting a command [S120, Fig 7; CMD1 and CMD2, Fig 9; The access command was generated and output from the host].
Choi2 discloses teaches the host [200B, Fig 2] generates the garbage collection command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] when the number of free blocks among the memory blocks is less than a third preset reference [TEXEC_GCT=8, Fig 10; MPEP 2111.04(II); The first and second garbage collection commands are sent when the number of free blocks are less than a third preset of 8.  The broadest reasonable interpretation is that this step is not required since it is based on a condition of the number of free blocks being less than a third preset reference which is not required], and
wherein the third preset reference [TEXEC_GCT=8, Fig 10] is less than the first preset reference [TEXEC_GCT=10, Fig 10].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No.: US 2014/0325148) referred to as Choi1 in view of Choi et al. (Pub. No.: US 2016/0246713) referred to as Choi2 as applied to claim 11 above, and further in view of Kuzmin et al. (Pub. No.: US 2014/0365719) referred to as Kuzmin.
With regard to claim 12, Choi1 teaches the host [200, Fig 2] checks the flag included in the response, checks the status information included in the response when the flag is in a set state [S130, Fig 7; S135, Fig 8; RES, Fig 9; S240, Fig 10; S350, Fig 12; The host checks the status information which is a flag when it is set by receiving the RES command from the memory].
Choi2 discloses the host [200B, Fig 2] sending a garbage command [1) Execute GC and 2) Execute GC, Fig 10; Paragraphs 0084 – 0085] to the memory system [310B and 320A, Fig 2] at a time determined by the host [200B, Fig 2; Paragraphs 0084 – 0085; The garbage collection commands transmitted from the host to the memory shows the host determined to send the garage collection command].
However, Choi1 in view of Choi2 may not specifically disclose the limitation of a host selectively generating a garbage collection command depending on a result of the checking of the status information and outputs the garbage collection command to the memory system at a time determined by the host.
Kuzmin discloses a host [105, Fig 1] selectively generating a garbage collection command [1115, Fig 11A] depending on a result of the checking of the status information [1113, Fig 11A] and outputs the garbage collection command [1115, Fig 11A] to the memory system [107, Fig 1] at a time determined by the host [105, Fig 1; Paragraphs 0136 – 0137; Status information in the list is sent from the controller to the host where the host uses the status information to determine when to send a garbage collection operation to the memory controller].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kuzmin in Choi1 in view of Choi2, because it allows the schedule maintenance operations such as garbage collection so as not to interfere with other read and write operations requested by the host [Paragraphs 0035 – 0036 and 0071].

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not fully persuasive.
Applicant’s arguments, see pages 12 - 13, filed 09/23/2021, with respect to the previous 112 rejections of claims 4 – 5 and 9 - 13 have been fully considered and are persuasive.  The previous 112 rejections of claims 4 – 5 and 9 – 13 have been withdrawn.  The amendments though introduce new 112 rejections as indicated above in the rejections.
The Applicant argues on pages 14 – 16 that Choi1 fails to teach the amended limitations since the RES signal is sent before the access command from the host is completed.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.  
The amendments to the claims require status information outputted to the host after an operation corresponding to a command is completed in response to the command from the host.  There is no indication as to what command is completed or what is meant for an operation to correspond to a command.  The analysis step performed in S130 in figure 7 and S131 in figure 8 both correspond to the access command received from the host.  Due to the access command being received the analysis operation is performed showing the analysis operation corresponds to the access command.  The response sent to the host is then sent once the analysis operations is completed.  There is no specific requirement that the operation is some sort of sub operation of the command received from the host which is apparently being argued.  
The Applicant argues on pages 16 – 17 that Choi2 fails to overcome the argued deficiencies of Choi1 and the remaining independent claims and respective dependent claims are not taught by Choi1 and Choi2 for the same reasoning as argued against claim 1 above.  The Examiner has responded to the arguments against claim 1 above showing how the prior art teaches the amended arguments.  The same reasoning is used on the remaining argued claimed.  
The Applicant argues on pages 17 – 19 that Kuzmin fails to overcome the argued deficiencies of Choi1 and Choi2 and this the rejections of claims 12 and 19 – 24 should be withdrawn.  The Examiner has responded to the arguments against Choi1 and Choi2 above regarding the independent claims above showing how Choi1 and Choi2 teaches the current independent claims.  The rejections of claims 12 and 19 – 24 are maintained based on the based on the rejection of the independent claims in view of Choi1 and Choi2.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher D Birkhimer/Primary Examiner, Art Unit 2136